Title: To George Washington from Henry Knox, 28 July 1794
From: Knox, Henry
To: Washington, George


               
                  Sir,
                  War department July 28th 1794
               
               I have the honor to submit to you the draft of a letter to the Governor of Georgia on the proposed establishment on the Creek lands.
               This letter has been drafted by the Secretary of State and is conformable to my sentiments. I have the honor to be with perfect respect Your obedient Servant
               
                  H. Knox
               
               
                  I have also the honor to enclose Colo. Pickerings Instructions, with an addition relatively to the Oneidas which seems highly incumbent on the U.S.
               
               
                  H. Knox
               
            